Citation Nr: 1040400	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  03-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for hematuria, to include as secondary to the service-connected 
Hepatitis C.  

2.  Entitlement to service connection for diabetes mellitus, to 
include as due to the service-connected Hepatitis C. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 


INTRODUCTION

The Veteran had active military service in the U.S. Army from 
June 1971 to June 1974, and two-and-a-half years subsequent 
service in the U.S. Army Reserve.  He also had active military 
service in the United States Marine Corps (USMC) from December 
1976 to September 1982. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  By that rating action, the RO, in part, declined to 
reopen a previously denied claim for service connection for 
hematuria.  The RO also denied service connection for diabetes 
mellitus.  The Veteran appealed the RO's August 2000 rating 
action to the Board.

The Board is granting the Veteran's petition to reopen a 
previously denied claim for service connection for hematuria, to 
include as secondary to the service-connected Hepatitis C. The 
reopened claim, and the claim of service connection for diabetes 
mellitus, to include as secondary to the service-connected 
Hepatitis C are REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a May 1984 rating action, the RO denied service connection 
for hematuria (originally claimed as blood in urine).  The 
Veteran was informed of this decision in a June 1984 letter, but 
he did not file a timely appeal; the decision became final in 
June 1985.

2.  Evidence added to the record since the RO's final May 1984 
decision relates to an unestablished fact necessary to 
substantiate the claim and has a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1984 rating action denying service connection for 
hematuria (originally claimed as blood in urine), is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence submitted since the final May 1984 rating 
action, denying service connection for hematuria (originally 
claimed as blood in urine), is new and material; and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing 
in the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen a 
previously denied claim for service connection for hematuria, to 
include as secondary to the service-connected Hepatitis C and 
remanding the underlying claim on the merits.  Consequently, a 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied is unnecessary at this point pending 
further development and the readjudication of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 
(Fed. Cir. 2007).

II. Reopening of the Claim 
Service Connection for Hematuria 

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  Further, a disability which is aggravated by a 
service- connected disability may be service-connected to the 
degree that the aggravation is shown.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
provide that:

VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice- connected disease or injury. The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level 
of severity, as well as any increase in severity due 
to the natural progress of the disease, from the 
current level. 

38 C.F.R. § 3.310 (2009).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. §§ 3.102, 4.3.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran contends that his hematuria is secondary to his 
service-connected Hepatitis C.  He has raised an alternate theory 
of causation for his claim for service connection for hematuria-
that of aggravation of a pre-existing condition.  Service 
treatment records from the Veteran's period of military service 
in the USMC show that he has a genetic condition, sickle cell 
trait.  The Veteran maintains that he did not have hematuria on 
entry into service and that it developed in service, thus, 
demonstrating aggravation of his sickle cell condition.  

The RO previously considered and last finally denied the claim 
for service connection for hematuria (originally claimed as blood 
in urine) in a May 1984 rating decision.  The Veteran did not 
perfect a timely appeal.  Thus, the May 1984 rating decision 
represents a final decision.  38 U.S.C.A. § 7105(a).

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence 
issue.

The Board finds that new and material evidence has been received 
to reopen the previously denied claim for service connection for 
hematuria, to include as secondary to the service-connected 
Hepatitis C. 

In denying entitlement to service connection for hematuria in the 
final May 1984 rating decision, the RO concluded that while the 
hematuria was shown during military service, it was not 
demonstrated on an initial post-service February 1984 VA 
examination.  A diagnosis of intermittent hematuria (historical) 
(italics added for emphasis) was recorded.  The RO concluded that 
intermittent hematuria was not a ratable entity under VA 
regulations.  

Since the issuance of the RO's final May 1984 rating decision, 
evidence added to the record includes, but is not limited to, a 
February 1994 private treatment report, prepared by Group Health 
Association, containing a definitive diagnosis of hematuria, 
which, according to the examination physician, "in all 
likelihood" was caused by his sickle cell trait.  The February 
1994 report is new because it was not of record at the time of 
the RO's final May 1984 rating action.  It is also material 
because it relates to an unestablished fact that was not 
previously of record in May 1984--a definitive diagnosis of 
hematuria and an etiological opinion, albeit an unfavorable one, 
that it was caused by his sickle cell trait, a disability for 
which service connection has not been established. 

The above-cited evidence is new and material, and the claim of 
entitlement to service connection for hematuria, to include as 
secondary to the service-connected Hepatitis C is reopened.

ORDER

New and material evidence having been received, the previously 
denied claim for service connection for hematuria, to include as 
secondary to the service-connected Hepatitis C is reopened; to 
this extent only the appeal is granted.



REMAND

The Board finds that additional evidentiary development is 
necessary prior to final appellate review of the claims for 
service connection for hematuria and diabetes mellitus, both to 
include as secondary to the service-connected Hepatitis C. 

Regarding both service connection claims on appeal, the Veteran 
argues that the service-connected  Hepatitis C has either caused 
or made worse, his sickle cell trait with resultant hematuria and 
diabetes mellitus.  The Veteran contends that his impaired liver 
function has resulted in decreased blood clotting capacity and, 
thus, resulted in hematuria.  He has also submitted medical 
journal evidence that indicates that patients with Hepatitis C 
have a higher prevalence of diabetes mellitus as compared to the 
general population.  In February 1994, a private physician 
concluded that "in all likelihood" the Veteran's hematuria was 
caused by his sickle cell trait, a disability for which service-
connection has not been established.  However, no examiner, 
either private or VA, has commented or addressed whether or not 
the service- connected Hepatitis C (italics added for emphasis) 
caused or aggravated the Veteran's hematuria and/or diabetes 
mellitus.  Id.

Regarding his claim for service connection for hematuria, the 
Veteran has raised an alternate theory of causation-that of 
aggravation of a pre-existing condition.  The Veteran's service 
treatment records from his period of military service in the USMC 
show that he has sickle cell trait-a genetic condition.  The 
Veteran maintains that he did not have hematuria on entry into 
the USMC and that it developed during this time, thus 
demonstrating aggravation of his sickle cell condition.  

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-
existing disease will be considered to have been aggravated by 
active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003).

A VA medical opinion is necessary to determine the etiology of 
any currently diagnosed hematuria, to include whether any pre-
existing sickle cell trait with hematuria was aggravated by the 
Veteran's period of military service in the USMC.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

The Board also finds that prior to further appellate review of 
the claims for service connection for diabetes mellitus, both to 
include on a secondary basis, VA examinations that address the 
questions below are in order.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Schedule the Veteran for a VA 
hematologic or similarly specialized 
examination, to be conducted by a qualified 
examiner.  The following considerations 
will govern the examination:

a. The claims files must be made available 
to and thoroughly reviewed by the examiner 
in connection with the examination, and 
the examiner must acknowledge such receipt 
and review in any report generated as a 
result of the examination.
   
b. The examiner must review the Veteran's 
statements and testimony, as well as 
service treatment records in conjunction 
with the examination.  Any special 
diagnostic studies deemed necessary must 
be performed.
   
c. After reviewing the records, examining 
the Veteran, and identifying all 
appropriate symptoms and diagnoses, the 
examiner must provide medical findings or 
opinions responsive to the following 
questions:

(i) Has the Veteran's hematuria been 
caused, or aggravated (made permanently 
worse) by, the service- connected 
Hepatitis C?  

In formulating the above-cited question, 
the examiner must comment on a February 
1994 private treatment report, reflecting 
that it was the examining physician's 
opinion that "in all likelihood" the 
Veteran's hematuria was caused by his 
sickle cell trait.  (See February 1994 
report, prepared by Group Health 
Association);  
   
(ii) On the basis of the clinical record, 
can it be concluded as medically 
undebateable that the Veteran's sickle cell 
trait with hematuria preexisted his entry 
into military service in the USMC in 
December 1976, as he has alleged?

(iii) If it is found as medically 
undebateable that the Veteran's sickle cell 
trait with hematuria did clearly preexist 
the Veteran's period of military service in 
the USMC, can it also be concluded as 
medically undebateable that it was not 
aggravated to a permanent degree in service 
beyond that which would be due to the 
natural progression of the disease?; and

(iv) If sickle cell trait with hematuria is 
not found to have so preexisted service, 
did it have its onset during, or is it 
etiologically related to, any period of 
active military service?

In formulating all of the above-requested 
opinions, the examiner must comment on 
service treatment records from the 
Veteran's period of military service in 
the USMC, reflecting that he had received 
treatment for hematuria in June 1977, 
April 1980, and February and July 1982.  

The examiner must provide a rationale for 
his or her opinion, and indicate that a 
review of the claims files was conducted.

2.  Schedule the Veteran for a VA endocrine 
or similarly specialized examination, to be 
conducted by a qualified examiner. 

a. The claims files must be made available 
to and thoroughly reviewed by the examiner 
in connection with the examination, and 
the examiner must acknowledge such receipt 
and review in any report generated as a 
result of the examination.
   
b. The examiner must review the Veteran's 
statements and testimony, as well as 
service treatment records in conjunction 
with the examination. Any special 
diagnostic studies deemed necessary should 
be performed.
   
c. After reviewing the records, examining 
the Veteran, and identifying all 
appropriate symptoms and diagnoses, the 
examiner must provide medical findings or 
opinions responsive to the following 
questions:

(i) Has the Veteran's diabetes mellitus 
been caused, or aggravated (made 
permanently worse) by, the service-
connected Hepatitis C? and

(ii) Did the Veteran's diabetes mellitus 
have its onset during, or is it 
etiologically related to, any period of 
military service? and 

3.  The RO/AMC must then readjudicate the 
claims for service connection for hematuria 
and diabetes mellitus, both to include on a 
secondary basis, to include consideration 
of Allen v. Brown, supra.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran with the 
substantive development of the claims for service connection for 
hematuria and diabetes mellitus, both to include on a secondary 
basis.  The Veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


